Citation Nr: 0409500	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for frostbite of the 
feet, right and left knee disorders, residuals of a head 
injury including headaches, a neck disorder, a back disorder, 
and a left eye disorder.

2.  Entitlement to service connection for fibromyalgia, 
hearing loss, and tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975, with additional periods of National Guard/Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision that determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for frostbite of the feet, 
right and left knee disorders, residuals of a head injury 
including headaches, a neck disorder, a back disorder, and a 
left eye disorder.  The veteran also appeals the RO's 
decision to deny service connection for fibromyalgia, hearing 
loss, and tinnitus.  A Board hearing was held in April 2002.  
In July 2002, the Board undertook additional development of 
the evidence.  In July 2003, the Board remanded the case to 
the RO for additional action.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA does not have a complete set of the veteran's service 
medical records.  The service medical records now in the 
claims folder include the veteran's active duty enlistment 
examination from 1972, but not any other active duty service 
medical records, such as a separation examination.  The 
claims folder includes several medical records from the 
veteran's later National Guard/Reserve service, but many of 
those appear to be copies submitted by the veteran, not 
official records from the service department.  The National 
Personnel Records Center has indicated that it has mailed all 
available records to the VA.  However, the veteran also has 
had many years of National Guard/Reserve service, and his 
service medical records may be located elsewhere such as at a 
National Guard/Reserve unit.  On remand, the RO should make 
additioinal efforts to obtain all service medical records.  

The claims folder includes documents indicating that the 
veteran has accrued National Guard/Reserve points for various 
periods of training (active duty for training and inactive 
duty training), but it does not specify the dates of such 
service.  Some of the veteran's claims involve claimed 
injuries during particular training periods, and thus precise 
dates of such service are necessary.  The RO should make 
additional efforts to obtain such information. 

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran's 
National Guard/Reserve unit, and any 
other indicated service department 
office, and should request official 
copies of all of his service medical 
records from both his 1972-1975 active 
duty and from later National 
Guard/Reserve service.  The RO should 
also obtain verification of the precise 
dates of all periods of the veteran's 
active duty for training and inactive 
duty training in the National 
Guard/Reserve.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


